ALTENBERND, Judge,
concurring.
I reluctantly concur. For twenty years, the Department of Revenue interpreted the relevant statute as authorizing a sales tax exemption for this organization. The statute was not amended; the department simply changed its construction of the statute. We are giving deference to the current administrative interpretation, rather than to the interpretation used during the preceding generation.
Today, bankruptcy is a growth industry. Virtually every teenager receives multiple opportunities to possess credit cards and create unmanageable consumer debt. There can be no serious concern that a charitable organization providing budget counseling to poor people is providing a legitimate social welfare service. If this state can afford to subsidize ostrich and racehorse feed with a sales tax exemption, it surely should provide an exemption for these consumer credit counseling services. See § 212.08(7)(d), Fla. Stat. (1995).
BLUE, J., concurs.